The complaint contains two causes of. action, one for damages for breach of warranty in the sale by defendant to plaintiff of certain equipment, and the second for damages for loss of profits on a resale contract because of defendant’s breach of warranty. A warrant of attachment was issued because defendant was a foreign corporation. Defendant, appearing specially, moved to vacate the warrant of attachment not on the ground of the insufficiency of the papers in support of the attachment, but on the ground that plaintiff has not shown that it has a cause of action for the recovery of a sum of money only, or any cause of action against defendant upon which a warrant of attachment may be granted. The motion was denied and defendant appeals. Order affirmed, with $10 costs and disbursements. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.